Opinion filed January 21, 2010











 








 




Opinion filed January 21, 2010
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00291-CR
                                                    __________
 
                               BENJAMIN ISAIAH WOLFE, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                          Taylor
County, Texas
 
                                                Trial
Court Cause No. 2-1058-08
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
jury convicted Benjamin Isaiah Wolfe of harassment, and the trial court
assessed his punishment at confinement for 180 days and a $1,000 fine.  The
imposition of the confinement portion of the sentence was suspended, and
appellant was placed on community supervision for twenty-four months.  We
dismiss.




The
clerk of the trial court has notified this court in writing that appellant has
failed to make arrangements to pay for the clerk=s
record.  Appellant did not file an affidavit of inability to pay for the record
and has not been declared unable to pay costs.  The failure to file the clerk=s record appears to be due
to appellant=s
actions.  Tex. R. App. P.
37.3(b).
The
appeal is dismissed.
 
PER CURIAM
 
January 21, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.